IN THE MATTER OF THE SUSPENSION OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:IN THE MATTER OF THE SUSPENSION OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




IN THE MATTER OF THE SUSPENSION OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION2018 OK 44Case Number: SCBD-6659Decided: 06/04/2018THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2018 OK 44, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT RELEASED FOR PUBLICATION. 


IN THE MATTER OF THE SUSPENSION OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION FOR NONPAYMENT OF 2018 DUES



ORDER OF SUSPENSION FOR NONPAYMENT OF DUES

On May 22, 2018, the Board of Governors of the Oklahoma Bar Association filed an Application for the suspension of Oklahoma Bar Association members who failed to pay dues for the year 2018 as required by the Rules Creating and Controlling the Oklahoma Bar Association (Rules), 5 O.S. 2011, ch. 1, app. 1, art. VIII, §1. The Board of Governors recommended that the members whose names appear on the Exhibit A attached to the Application be suspended from membership in the Oklahoma Bar Association and from the practice of law in the State of Oklahoma, as provided by the Rules, 5 O.S. 2011, ch. 1, app. 1, art. VIII, §2.
This Court finds that on April 13, 2018, the Executive Director of the Oklahoma Bar Association notified by certified mail all members delinquent in the payment of dues and/or expense charges to the Oklahoma Bar Association for the year 2018. The Board of Governors have determined that the members set forth in Exhibit A, attached hereto, have not paid their dues and/or expense charges for the year as provided in the Rules.
This Court, having considered the Application of the Board of Governors of the Oklahoma Bar Association, finds that each of the Oklahoma Bar Association members named on Exhibit A, attached hereto, should be suspended from the Oklahoma Bar Association membership and shall not practice law in the State of Oklahoma until reinstated.
IT IS THEREFORE ORDERED that the attorneys named on Exhibit A, attached hereto, are hereby suspended from membership in the Association and prohibited from the practice of law in the State of Oklahoma for failure to pay membership dues for the year 2018 as required by the Rules Creating and Controlling the Oklahoma Bar Association.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 4TH DAY OF JUNE, 2018.

/S/CHIEF JUSTICE


ALL JUSTICES CONCUR.




EXHIBIT A
(DUES - SUSPENSION)

Marc S. Albert, OBA NO. 32287
14 Brook Lane
Brookville, NY 11545
Daniel Allen Arnett, OBA NO. 30359
421 Nantucket Blvd.
Norman, OK 73071
Joseph Bradley Ayo, OBA NO. 31458
1841 Portsmouth St.
Houston, TX 77098
Ronald Eugene Berry, OBA NO. 759
P.O. Box 490
Catoosa, OK 74015
Marcus James Bivines, OBA NO. 21604
643 Providence Pl. S.W.
Atlanta, GA 30331
Justin Michael Blumer, OBA NO. 32157
P.O. Box 2006
Mannford, OK 74044
Ryan Kenneth Canady, OBA NO. 16913
417 Merkle Dr.
Norman, OK 73069
Charlotte Linn Claborn, OBA NO. 21139
P.O. Box 13
Stonewall, OK 74871-0013
Sarai Cook, OBA NO. 31374
413 W. Britton Rd., Apt. 316
Oklahoma City, OK 73114-3550
Spencer Marshall Coons, OBA NO. 31520
7975 N. Hayden Road, Suite D-280
Scottsdale, AZ 85258
Mark Robert Daniel, OBA NO. 11075
Merck & Co. Inc.
P.O. Box 2000, Ry 60-30
Rahway, NJ 07065
James M. Demopolos, OBA NO. 2291
10802 Quail Plaza Dr., #205
Oklahoma City, OK 73120-3119
Brian Lane Dickson, OBA NO. 2354
P.O. Box 31593
Edmond, OK 73003-0027
Tai Chan Du, OBA NO. 30784
3324 North Classen Boulevard
Oklahoma City, OK 73118
Shanita Danielle Gaines, OBA NO. 30796
200 W. 15th Street, Apt. 81
Edmond, OK 73013
Joyce Ann Good, OBA NO. 14722
1705 Smoking Tree Road
Moore, OK 73160-5725
John Thomas Green, OBA NO. 32944
1101 7th St.
Pawnee, OK 74058-4049
James Michael Grier, OBA NO. 20916
420 Nichols Rd., # 200
Kansas City, MO 64112-2005
David Levi Hanes, OBA NO. 22580
2853 Ridge Drive
Broomfield, CO 80020
Michael G. Harris, OBA NO. 3903
9401 Forest Hollow Crt.
Oklahoma City, OK 73151
Susan Margaret Hinck, OBA NO. 16761
5073 KingsWood Dr., N.E.
Roswell, GA 30075
Jacob Russell Lee Howell, OBA NO. 30874
P.O. Box 767
Van Buren, AR 72957-0767
Mark Kelly Hunt, OBA NO. 32019
1408 S. Denver Ave.
Tulsa, OK 74119
Deborah E. Keele, OBA NO. 16906
3006 W. Willowbrook Dr.
Enid, OK 73703-3846
Bryan Lynn Kingery, OBA NO. 15507
P.O. Box 398
Ada, OK 74821-0398
M. Carol Layman, OBA NO. 12130
17307 Oak Hollow Way
Spring, TX 77379
Neilson David Lea, OBA NO. 31621
305a Prospect St.
Cuba, MO 65453
Michelle Lee Lester, OBA NO. 18582
2317 South Jackson Ave., Rm. 326-S
Tulsa, OK 74107
Trisha M. Levine, OBA NO. 17403
350 W. Swan Circle, Apt. 3401
Oak Creek, WI 53154-8320
Edward Anderson Logan, OBA NO. 5495
908 N.W. 14th St.
Oklahoma City, OK 73106
John Ogelsby Long III, OBA NO. 11131
9730 S. Park Cir.
Fairfax Station, VA 22039-2939
Johnny W. Long, OBA NO. 5509
114 S. Irving Blvd.
Los Angeles, CA 90004-3841
Scott Ford McKinney, OBA NO. 16692
12216 Banyan Lane
Oklahoma City, OK 73162
James Lloyd Menzer, OBA NO. 12406
211 W. Blackwell Ave.
P.O. Box 818
Blackwell, OK 74631-0818
April Beeman Metwalli, OBA NO. 19351
3209 Rolling Rd.
Chevy Chase, MD 20815
Anthony George Mitchell, OBA NO. 14004
207 S. Park
Hobart, OK 73651
Jay Patrick Moisant, OBA NO. 19682
14453 S.E. 29th St., Suite B
Choctaw, OK 73020
Jason K. Moore, OBA NO. 30652
205 Ridge Lake Blvd.
Norman, OK 73071
Jessica C. Ridenour, OBA NO. 20758
401 S. Boston Ave., Suite 2150
Tulsa, OK 74103-4009
Jeff Michael Roberts, OBA NO. 22287
6700 W. Memorial Rd., Apt. 313
Oklahoma City, OK 73142
Timothy William Schneidau, OBA NO. 30246
2448 E. 81st St., Suite 5606
Tulsa, OK 74137
Conly J. Schulte, OBA NO. 31318
1900 Plaza Drive
Louisville, CO 80027
Donald Dale Stemple, OBA NO. 21832
112 S.W. 8th Ave., Ste. 700
Amarillo, TX 79101-2330
Amber Ann Sweet, OBA NO. 31725
10535 E. 156th St., N.
Collinsville, OK 74021
Sherry Abbott Todd, OBA NO. 13389
821 N. Mississippi
Ada, OK 74821
Wes Eugene Wadle, OBA NO. 20006
Conduent, Inc.
2828 North Haskell Ave., 9th Floor
Dallas, TX 75204
Joshua Allen Walker, OBA NO. 30936
16373 Scotland Way
Edmond, OK 73013
Kimberly S. Edwards Welty, OBA NO. 2643
11007 Caloden St.
Oakland, CA 94605-5548
Demetria Nicole Williams, OBA NO. 20942
P.O. Box 5894
Albany, GA 31706
Trey Adolph Wirz III, OBA NO. 18496
8207 Misty Landing Court
Humble, TX 77396
Robert D. Wittenauer, OBA NO. 9808
9329 Battle Street
Manassas, VA 20110
 
 

Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA